    3:18-cv-02982-MGL-PJG          Date Filed 11/05/18   Entry Number 1-1        Page 1 of 3
•



     The defendant YuDan Lin removes an action from South Carolina
     State Circuit Court to federal court (United States District Court for
     the District of South Carolina- Columbia Division)
     November 2, 2018

     Lexington county circuit court
                                                                                             c;:_,
     Address: 205 E Main St #423, Lexington, SC 29072

     TO:  Guo Wengui (Cross-Defendant & Plaintiff)
     FROM: YuDan Lin (Cross-Plaintiff & Defendant)
     Case# 2018CP3203623
     Dear Lexington county circuit court:
                                                                            _/.:; c= _,_ _
                                                                            .:--):JJ
                                                                                --1          N
                                                                                             w
     My name is YuDan Lin, the ex-news reporter, Chinese political and religious
     affairs commentators. Today I contact with you about this remove issues:
      {Jnder Counter-claims--Rule 13 of the Federal Rules of Civil Procedure permits the
    . ~ n a defendant YuDan Lin may remove an action from South Carolina state
      c~q.~t court to federal court (United States District Court for the District qf South
      ~af.<,'l·l_AY                  r
                  _ ~- Columbia J.?ivision In order to invo~e the federal court's diversitY
     J~ ... ·.~ on, one requrrement 1s that the amount m controversy must exceed
      $15,· ...
    Under 1>. The federal Racketeer Influenced and Corrupt Organizations Act
     (RICO) (18 USC§§ 1961-1968) prohibits (1) acquiring, establishing, or operating
     an enterprise with illegally derived income, (2) acquiring or maintaining an interest
    in or control of an enterprise through illegal activity, and (3) using an enterprise to
    oc.,1 Pil illegal acts (Extortion, Blackmail, Etc., 31AAm Jur 2d); 2>.
      £-,t,c:d,wlying ; Federal law provides some tools to combat cyberstalking. Under
    ·t8JJ.S.C. 875(c), it is a federal crime, punishable by up to five years in prison and
    d ¼!tie of up to $250,000, to transmit any communication in interstate or foreign
    commerce containing a threat to injure the person of another. Section 875(c)
    applies to any communication actually transmitted in interstate or foreign
    commerce - thus it includes threats transmitted in interstate or foreign commerce
    via the telephone, e-mail, beepers, or the Internet. This is the,statute under which
    Jake Baker was charged. 3> South Carolina's Anti-SLAPP.statute, Counter-
    Plaintiff & defendant YuDan Lin counter-claims Plaintiff & counter-defendant
    Wengui Guo $ 5 million US dollars money damages.
    3:18-cv-02982-MGL-PJG           Date Filed 11/05/18       Entry Number 1-1           Page 2 of 3
I




    Actions filed in South Caroli.rut s~te circuit court :tnay he temoved by a defendant
    YuDan Lin to federal court wiihih the 30 day period from the tiine the defendant
    YuDan Lin had notice of the p~intiffWengui Guo's initial pieitding.
    TO:  Wengui Guo (Counter-Defefichlnt & Plaintiff)
    FROM: Danyu Lin (Cross-Plaintiff & Defendant)
    Case# 2018CP3203623

    Co- counterclaim defendants:
    I). Qingmili Jin    (fR~lt)     & Yuan Xu( flcjl}---cyberstalking and
    Cyberbullyiilg.
                                      l   ,

    Address: 1509 Printtila Avenue, Alhambra, Los Arigeles, Califqmia USA
     2}. Calling Wengui ,Guo's < J\jii triminal batttd >of the crowd on the Ititefuet
    '(''Jehn Doe('(fot ma'.1es) and "Jane Doe" (for'fema)es) are multiple-Use names that
     are used in the case tif sociebddt ~vishing to have the party who is glV~n die nartie
     to Wengui Ono's Ant criminal barl.d-cyberstalking and Cyberbullying. j
    Cohrt ~ote:: Pl'1intiff & cduHtbr.1.riefendant Wengtli Guo is not a Unit~d ~bites
    citizen, Werigtii Guo is the biggest fraudster of China this century, a tapist, white
    gloves of C◊lllltlunist Party of t1Hna. Wengui Gll;~ is a suspected of iftip:(isoning
    employees, tlocument fraud, i1;1frifigement of US thidemark , bribe US ~qliticians,
    publicly buyilig online thugs,    and
                                        manipulating a'. ~~ries of tettbrist threats in the
    United States.                  .        .
                                                          !            .         .   i   '
    Wengui Guo, the Chinese billionaire who's been living in self..imposeti exile at the
    Sherry-Neth_erI:ind, the 18th-flo~(_co-op_ at 781 Fi~~venue,_N~w Y6tk ~ity. The
    Counter-Plaintiff & defendant Yunan Lm counter.:clanns Plaititiff & cou:bter-
    defendant Wengui Guo $ 9 milHqn US dollars ntoney damages. Undet Sohtli
    Carolina's Anti-SLAPP statut~,. iii the pursuit of ct tair and effective sa\1inks from
    US Federal Justice Resource, the Plaintiff & cotihter-Defendant Wengui Guo must
    shows this court that he hds up to $ 9 million US dollars Net Worth Money( cash,
    asset & property). If no, the court will dismiss the plaintiffs case early in the
    litigation and award defendant attorneys' fees and court costs as a matter of law.




    Sincerely,
    3:18-cv-02982-MGL-PJG         Date Filed 11/05/18   Entry Number 1-1   Page 3 of 3


•




     Yu.Dan Lin
     128 Woodcock frail
     West ColuriiHlll; Sc 29169
     Tel: (803)-<J31-2163;   Email: diahatienusa@gmail.com
